Title: To James Madison from Hendrick W. Gordon, 4 July 1815
From: Gordon, Hendrick W.
To: Madison, James


                    
                        Sir,
                        Merrimack, NH July 4th. 1815.
                    
                    I had the honor to address you some time since, and took the liberty to ask for the office of consul to some European port. If it does not please the President to give me that appointment for an European port, I respectfully solicit the same office to reside at any port or place that the President may be pleased to direct. The Honourable Mr. Monroe Secretary of State, and the Honourable Mr. Rush Attorney General, have in their possesion evidence of my qualifications from sources you venerate. The course adopted and pursued by your immediate and illustrious predecessor, and since regarded by you, I have always approved & supported from principle, at a time when public office was not needed or desired; but having met with heavy losses tho in a fair trade with foreign nations, I am under the necesity of asking for some employment of my government.
                    I shall ever consider myself under the greatest obligations to you if I am successfull in this petition. I have the honor to be with great respect, Sir, your most Obedient Servant,
                    
                        Hendrick W Gordon.
                    
                 